1
2




                              NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                        Fed. R. App. P. 32.1



                 United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                 Argued October 27, 2014
                                 Decided October 27, 2014


                                          Before

                             DIANE P. WOOD, Chief Judge

                             FRANK H. EASTERBROOK, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge



    Nos. 13-3430, 13-3468, 13-3516, 13-3517
         and 13-3559                                           Appeals from the United
                                                               States District Court for the
    UNITED STATES OF AMERICA,                                  Northern District of Indiana,
           Plaintiff-Appellee,                                 South Bend Division.
            v.
                                                               No. 3:12-CR-067 JD
    EVELYN R. BORRERO, OMAR LAGUNES,                           Jon E. DeGuilio, Judge.
    YALITZA EXCLUSA-BORRERO, LUIS MERINO and
    MARGARITO FUENTES REYES,
           Defendants-Appellants.



                                           Order

        The judgments of conviction on Count I (violation of 8 U.S.C §1324(a)(1), 18
    U.S.C. §2) are reversed, and the cases are remanded with instructions to enter
    judgments of acquittal on this count.

        The judgments of conviction on Count II (violation of 18 U.S.C. §§ 2, 1349)
    are reversed, and the cases are remanded with instructions to hold a new trial if
    the United States so elects.
Nos. 13-3430, 13-3468, 13-3516, 13-3517 and 13-3559                                    Page 2

    The court will issue in due course an opinion explaining these decisions.

    The time to file a petition for rehearing or rehearing en banc, see Fed. R. App.
P. 40, will not begin to run until the court issues its opinion.

    In the meantime, the defendants are entitled to release on bail. The case is
immediately remanded to the district court so that it may fix the conditions of
release. Except with respect to that subject, the mandate will not issue until the
opinion has been released and the time for seeking rehearing has expired (or the
court has acted on any petition for rehearing that any party files).